Webb, Judge.
The interlocutory order appealed from here was entered after July 1, 1975, the effective date of the interlocutory appeal procedure Act (Ga. L. 1975,p. 757; *627Code Ann. § 6-701 (a) 2). Since that procedure has not been followed the appeal must be dismissed. Taylor v. McBerry, 138 Ga. App. 593.
Argued May 5, 1976
Decided May 12, 1976.
Gibson Dean, II, H. Patterson Garner, for appellant.
Barry B. McGough, William H. Lawson, Horton J. Greene, for appellees.

Appeal dismissed.


Been, P. J., and Quillian, J., concur.